Citation Nr: 0327697	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-09 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for status post 
radical prostatectomy for carcinoma of the prostate, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran has perfected an appeal with regard to the 
RO's determination that new and material evidence had not 
been submitted to reopen a claim for service connection for 
PTSD.  As addressed below, the veteran also initiated appeals 
with regard to the RO's decision denying an increased rating 
for his prostate disorder and entitlement to TDIU.  These 
issues are listed on the title page for procedural purposes 
only.

The Board also notes that, in a March 2001 Memorandum, the 
veteran's representative argued for service connection for an 
acquired psychiatric disorder other than PTSD.  The record 
also discloses medical opinion that the veteran may be 
manifesting a chronic dermatitis condition as secondary to 
his medications for service connected carcinoma of the 
prostate.  The Board refers these issues to the RO for 
appropriate action.


REMAND

The veteran reported during his May 2000 VA mental disorders 
examination that he had been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
1989.  These records must be associated with the claims 
folder prior to any further adjudication.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  On remand, the veteran 
should also be provided notice which complies with the 
provisions of 38 U.S.C.A. § 5103.  This notice should inform 
the veteran that a full year is allowed to respond to the 
VCAA notice.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

The Board next notes that, by a Memorandum submitted in March 
2001, the veteran's representative clearly submitted a timely 
Notice of Disagreement (NOD) with the RO's May 2000 decision 
denying claims for an increased rating for the veteran's 
prostate disorder and entitlement to TDIU.  38 C.F.R. 
§§ 20.300, 20.302(a) (2003).  These issues are remanded to 
the RO for issuance of a Statement of the Case (SOC) in order 
to afford the veteran the opportunity to perfect his appeal, 
if he so desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims folder all medical and legal 
documents pertaining to the veteran's 
award of disability benefits from SSA in 
1989.

2.  The RO should obtain the veteran's 
clinic records from the VA Medical Centers 
in Canandaigua, Batavia and Rochester 
since January 2000.

3.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  This notice should 
inform the veteran that a full year is 
allowed to respond to the VCAA notice.  
The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

4.  The RO should furnish the veteran and 
his accredited representative a Statement 
of the Case (SOC) which advises him of the 
Reasons and Bases for denying his claims 
for an increased rating for status post 
radical prostatectomy for carcinoma of the 
prostate and entitlement to TDIU.  The 
veteran should be afforded the opportunity 
to respond to the SOC and advised of the 
requirements necessary to perfect his 
appeal.

5.  Thereafter, the RO should readjudicate 
the claim of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for PTSD.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




